     Case 2:15-cr-20394-AJT-RSW ECF No. 211-9, PageID.1443 Filed 05/14/20 Page 1 of 1

                                          SHAWNETA G. LOYD


Honorable Arthur J. Tarnow
Theodore Levin U.S. Courthouse
231 W. Lafayette Blvd. Room 124
Detroit, Michigan 48226

RE: Case No: 15-20394, Lanel Loyd Sr.

Dear Judge Arthur J. Tarnow:


I am the Wife of Lanel Loyd. He and I met in 2006 and the one thing that drew me towards him was the love
that he had for his child (Lanel Jr.). His love for him was pure genuine and the protection he showered him with
was absolutely adorable. I noticed his son admired him from the way he looked at him and also pretended to be
like him. Once I seen this I knew that Lanel Sr. had the heart of Gold and there was nothing he loved more than
being a Father.
Lanel did not come from a silver spoon and a white picket fence home. He came from parents that did not put
his desires and needs before theirs, and because of this he made sure that he was always there and available for
his children at any cost. Lanel and I have 2 boys and he has 2 additional which means we have 4 boys in total.
And the love that each and every one of them has for him is so heartwarming. Even when they come and see
him, their eyes light up like its Christmas every single time.
Prior to Lanel going to prison he was physically sickly, and also in a bad mental place. To be honest there is no
excuse for his behavior which caused him to be placed in the situation that he is in currently. What I know is
that God wasn’t in him. He didn’t seek God for his troubles and this caused a punishment upon him. His soul
was lost and he was looking for satisfaction anywhere but from the Lord above… But what I can say is this is
not the case anymore. He speaks about positive ways of living, he speak of peace, he speak of the Lord who
came and spoke to him, but most importantly he speaks of his desires of being a better father and role model for
his children.
I can hear the change in him and how it’s not just about being a free Man but about being someone that can take
a bad situation and turn it to a positive one. Lanel and I had a hard time prior to him being sent to prison. Our
communication was off, nor did we see eye to eye, but this does not mean that I cannot see the good and the
God in him.
He is a Good Man that was given a test in life and he failed, but he see the wrong in his actions and hopes and
prays for a chance to reunite with his children and prove that this time away has changed him into a better
human being and there is no going backwards but only forward.
Thank you,
Shawneta G. Loyd
